Exhibit 10 (tt)



EATON SUPPLEMENTAL RETIREMENT PLAN
Eaton Corporation hereby establishes, effective as of January 1, 2013, the Eaton
Supplemental Retirement Plan on the terms and conditions herein set forth. The
Plan provides eligible employees with benefits that would otherwise be
unavailable by reason of certain limitations on benefits provided under the
Eaton Savings Plan. The Plan may also provide other benefits at the discretion
of the Committee. The Plan is intended to be an unfunded nonqualified deferred
compensation arrangement maintained for certain members of a select group of
management or highly compensated employees.
ARTICLE I
DEFINITIONS
For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning.
"Account" means the bookkeeping account maintained by the Committee on behalf of
each Participant pursuant to this Plan. The Account shall be a bookkeeping entry
only and shall be used solely as a device to measure and determine the amounts,
if any, to be paid to a Participant or his Beneficiary under the Plan.
"Beneficiary" or "Beneficiaries" means the person or persons, including one or
more trusts, designated by a Participant in accordance with the Plan to receive
payment of the remaining balance of the Participant's Account in the event of
the death of the Participant prior to the Participant's receipt of the entire
amount credited to his Account.
"Beneficiary Designation Form" means the form established from time to time by
the Committee or its designee (in a paper or electronic format) that a
Participant completes and submits to the Company in accordance with such terms
and conditions as may be established by the Committee or its designee.
"Board" means the Board of Directors of Eaton Corporation plc.
"Code" means the Internal Revenue Code of 1986, as amended.
"Committee" means the Pension Administration Committee appointed by the Board.
"Company" means Eaton Corporation and its successors, including, without
limitation, the surviving corporation resulting from any merger or consolidation
of Eaton Corporation with any other corporation, limited liability company,
joint venture, partnership or other entity or entities.
"Controlled Group" means (i) the Company, and (ii) all entities with whom the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code, provided that in applying Section 1563(a)(1), (2), and (3) for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, the language "at least 50 percent" is used instead of "at least 80
percent" each place it appears in Section 1563(a)(1), (2), and (3), and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Section 414(c), "at least 50 percent" is used instead of "at
least 80 percent" each place it appears in that regulation. Such term shall be
interpreted in a manner consistent with the definition of "service recipient"
contained in Section 409A of the Code.
"Eaton Retirement Contribution" means an Eaton Retirement Contribution as
defined under the ESP.
"Eligible Employee" has the meaning given to such term in Section 2.1.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
"ESP" means the Eaton Savings Plan, as amended from time to time.
"Participant" means any Eligible Employee who (i) at any time had a Retirement
Credit credited to his Account in accordance with the Plan, and (ii) in
conjunction with his Beneficiary, has not received a complete payment of the
amount credited to his Account.
"Pension Investment Committee" means the Pension Investment Committee appointed
by the Board.




--------------------------------------------------------------------------------



"Plan" means this Eaton Supplemental Retirement Plan as set forth herein and as
from time to time in effect.
"Retirement Credit" has the meaning given to such term in Section 3.1.
"Separation from Service" means a termination of employment with the Controlled
Group in such a manner as to constitute a "separation from service" as defined
under Section 409A of the Code. Upon a sale or other disposition of the assets
of the Company or any member of the Controlled Group to an unrelated purchaser,
the Committee reserves the right, to the extent permitted by Section 409A of the
Code, to determine whether Participants providing services to the purchaser
after and in connection with the purchase transaction have experienced a
Separation from Service.
"Specified Employee" means a "specified employee" as defined in Section 409A of
the Code (with such classification to be determined in accordance with the
methodology established by the Committee from time to time in its sole
discretion) of the Company or any entity which would be considered to be a
single employer with the Company under Section 414(b) or Section 414(c) of the
Code.
ARTICLE II    
ELIGIBILITY ACCOUNTS
2.1.    Eligibility. Participation in the Plan is limited to those employees of
the Controlled Group who (a) are eligible to receive Eaton Retirement
Contributions under the ESP pursuant to and in accordance with the eligibility
criteria applicable under the ESP and (b) whose Eaton Retirement Contributions
under the ESP are limited by reason of (i) Section 401(a)(17) of the Code and/or
Section 415 of the Code, (ii) the deferral of certain income which, but for the
deferral, would be included in the definition of "Retirement Compensation" under
the ESP, or (iii) a combination of the foregoing ("Eligible Employees"). The
Committee may at any time, in its sole discretion, change the eligibility
criteria for Eligible Employees, or determine that one or more Participants will
cease to be an Eligible Employee.
2.2.    Enrollment Requirements. Each Participant shall file a Beneficiary
Designation Form with the Committee no later than the date or dates specified by
the Committee. A Participant's Beneficiary Designation Form may be changed at
any time prior to his death by the execution and delivery of a new Beneficiary
Designation Form. The Beneficiary Designation Form on file with the Committee
that bears the latest date at the time of the Participant's death shall govern.
If a Participant fails to properly designate a Beneficiary in accordance with
this Section 2.2, then his Beneficiary shall be his estate. In addition, the
Committee may establish from time to time such other enrollment requirements as
it determines in its sole discretion are necessary.
2.3.    Accounts. The Committee shall establish and maintain an Account for each
Participant. A Participant's Account shall be credited with Retirement Credits
in accordance with Article III. A Participant's Account thereafter shall be
credited with gains, losses and earnings as provided in Article IV and shall be
debited for any payments made to the Participant as provided in Article V.
ARTICLE III    
RETIREMENT CREDITS
3.1.    Amount of Credit. Subject to Section 3.4, there shall be credited to
each Eligible Employee's Account for each payroll period an amount (a
"Retirement Credit") equal to the excess, if any, of:
(a)     the Eaton Retirement Contribution that would have been made under the
ESP on behalf of the Eligible Employee for such payroll period if (i) the
limitations imposed by Sections 401(a)(17) of the Code and Section 415 of the
Code did not apply, and (ii) the definition of "Retirement Compensation" used in
the ESP included the Eligible Employee's voluntary deferrals of compensation
under the Eaton Corporation Deferred Incentive Compensation Plan II (or its
successor), over
(b)     the Eaton Retirement Contribution actually made under the ESP on behalf
of the Eligible Employee for such payroll period.
3.2.    Date of Credit. Retirement Credits for a payroll period shall be treated
as if they were set aside in an Eligible Employee's Account as soon as
administratively practicable following the end of that payroll period and on the
date specified by the Committee in its sole discretion.
3.3.    Vesting. Each Participant's Account shall become vested at the same time
and under the same circumstances as his Eaton Retirement Contribution Account
under the ESP.




--------------------------------------------------------------------------------



ARTICLE IV    
CREDITING OF GAINS, LOSSES AND EARNINGS TO ACCOUNTS
To the extent provided by the Committee in its sole discretion, each
Participant's Account will be credited with gains, losses and earnings based on
investment directions made by the Participant in accordance with investment
crediting options and procedures established from time to time by the Pension
Investment Committee. The Pension Investment Committee specifically retains the
right in its sole discretion to change the investment crediting options and
procedures from time to time. Each Participant acknowledges and agrees that the
Controlled Group is not and shall not be required to make any investment in
connection with the Plan, nor is it required to follow the Participant's
investment directions in any actual investment it may make or acquire in
connection with the Plan or in determining the amount of any actual or
contingent liability or obligation of the Company or any other member of the
Controlled Group thereunder or relating thereto. Any amounts credited to a
Participant's Account with respect to which a Participant does not provide
investment direction shall be credited with gains, losses and earnings as if
such amounts were invested in an investment option to be selected by the Pension
Investment Committee in its sole discretion.
ARTICLE V    
PAYMENTS
5.1.    Date of Payment of Account. Except as otherwise provided in this Article
V, the vested amounts credited to a Participant's Account shall be paid to the
Participant (or his Beneficiary in the event of the Participant's death), in a
single lump sum, within 90 days following the Participant’s Separation from
Service.
5.2.    Mandatory Six-Month Delay. Except as otherwise provided in Section 5.3
or 5.4, and to the extent required in order to comply with Section 409A of the
Code, any payment under the Plan that is made as a result of the Separation from
Service of a Specified Employee and that would otherwise be paid during the
first six months following such Separation from Service shall be paid during the
seventh calendar month beginning after the Participant’s Separation from Service
(or if earlier, upon the Participant’s death). This provision shall only apply
to a payment made under the Plan if the stock of the Company or the stock of a
member of the Controlled Group is traded on an established securities market.
5.3.    Discretionary Acceleration of Payments. The Committee may, in its sole
discretion, accelerate the time of a payment under the Plan to a time otherwise
permitted under Section 409A of the Code in accordance with this Section 5.3.
The provisions of this Section 5.2 are intended to comply with the exception to
accelerated payments under Treasury Regulation Section 1.409A-3(j) and shall be
interpreted and administered accordingly.
(a)    Domestic Relations Orders. The Committee may, in its sole discretion,
accelerate the time or schedule of a payment under the Plan to an individual
other than the Participant as may be necessary to fulfill a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).
(b)    Conflicts of Interest. The Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan to the
extent necessary for any Federal officer or employee in the executive branch to
comply with an ethics agreement with the Federal government. Additionally, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan the to the extent reasonably necessary
to avoid the violation of an applicable Federal, state, local, or foreign ethics
law or conflicts of interest law (including where such payment is reasonably
necessary to permit the Participant to participate in activities in the normal
course of his or her position in which the Participant would otherwise not be
able to participate under an applicable rule).
(c)    Employment Taxes. The Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan to pay the
Federal Insurance Contributions Act (FICA) tax imposed under Sections 3101,
3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (RRTA) tax
imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code, where
applicable, on compensation deferred under the Plan (the FICA or RRTA amount).
Additionally, the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 of the
Code wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA or RRTA amount, and the
income tax withholding related to such FICA or RRTA amount.
(d)    Limited Cash-Outs. The Committee may, in its sole discretion, require a
mandatory lump sum payment of amounts deferred under the Plan that do not exceed
the applicable dollar amount under Section 402(g)(1)(B) of the Code, provided
that the payment results in the termination and liquidation of the entirety of
the Participant's interest under the Plan,




--------------------------------------------------------------------------------



including all agreements, methods, programs, or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single nonqualified deferred compensation plan under Section 409A of the Code.
(e)    Payment Upon Income Inclusion Under Section 409A. The Committee may, in
its sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan at any time the Plan fails to meet the requirements of
Section 409A of the Code. The payment may not exceed the amount required to be
included in income as a result of the failure to comply with the requirements of
Section 409A of the Code.
(f)    Payment of State, Local, or Foreign Taxes. The Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to reflect payment of state, local, or foreign tax obligations
arising from participation in the Plan that apply to an amount deferred under
the Plan before the amount is paid or made available to the participant (the
state, local, or foreign tax amount). Such payment may not exceed the amount of
such taxes due as a result of participation in the Plan. The payment may be made
in the form of withholding pursuant to provisions of applicable state, local, or
foreign law or by payment directly to the participant. Additionally, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan to pay the income tax at source on wages
imposed under Section 3401 of the Code as a result of such payment and to pay
the additional income tax at source on wages imposed under Section 3401 of the
Code attributable to such additional wages and taxes. However, the total payment
under this acceleration provision must not exceed the aggregate of the state,
local, and foreign tax amount, and the income tax withholding related to such
state, local, and foreign tax amount.
(g)    Certain Offsets. The Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan as
satisfaction of a debt of the Participant to the Company (or any entity which
would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code), where such debt is incurred in the
ordinary course of the service relationship between the Company (or any entity
which would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code) and the Participant, the entire amount of
reduction in any of the taxable years of the Company (or any entity which would
be considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code) does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.
(h)    Bona fide disputes as to a right to a payment. The Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan where such payments occur as part of a settlement between
the Participant and the Company (or any entity which would be considered to be a
single employer with the Company under Section 414(b) or Section 414(c) of the
Code) of an arm's length, bona fide dispute as to the Participant's right to the
deferred amount.
(i)    Plan Terminations and Liquidations. The Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan as provided in Section 7.2.
Except as otherwise specifically provided in this Plan, including but not
limited to this Section 5.3, the Committee may not accelerate the time or
schedule of any payment or amount scheduled to be paid under the Plan within the
meaning of Section 409A of the Code. Moreover, notwithstanding any provision of
the Plan to the contrary, in no event may a payment be accelerated following a
Specified Employee's Separation from Service to a date that is prior to the
first business day of the seventh month following the Participant's Separation
from Service (or if earlier, upon the Participant's death) unless otherwise
provided in Treasury Regulation Section 1.409A-3(i)(2)(i).
5.4.    Delay of Payments. The Committee may, in its sole discretion, and in
accordance with the requirements, restrictions and limitations of Treasury
Regulation Section 1.409A-2(b)(7), delay payment under the Plan to a time or
form otherwise permitted under Section 409A of the Code under any of the
following circumstances, provided that the Committee treats all payments to
similarly situated Participants on a reasonably consistent basis:
(a)    Payments subject to Section 162(m). A payment may be delayed to the
extent that the Committee reasonably anticipates that if the payment were made
as scheduled, the Company's deduction with respect to such payment would not be
permitted due to the application of Section 162(m) of the Code. If a payment is
delayed pursuant to this paragraph, then the payment must be made either (i)
during the Company's first taxable year in which the Committee reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year, the deduction of such payment will not be barred by application of
Section 162(m) of the Code, or (ii) during the period beginning with the first
business day of the seventh month following the Participant's Separation from
Service (the "six month anniversary") and ending on the later of (x) the last
day of the taxable year of the Company in which the six month anniversary occurs
or (y) the 15th day of the third month following the six month anniversary.
Where any scheduled payment to a specific Participant in a Company's taxable
year is delayed in accordance




--------------------------------------------------------------------------------



with this paragraph, all scheduled payments to that Participant that could be
delayed in accordance with this paragraph must also be delayed. The Committee
may not provide the Participant an election with respect to the timing of the
payment under this paragraph. For purposes of this paragraph, the term Company
includes any entity which would be considered to be a single employer with the
Company under Section 414(b) or Section 414(c) of the Code.
(b)    Federal Securities Laws or Other Applicable Law. A payment may be delayed
where the Committee reasonably anticipates that the making of the payment will
violate federal securities laws or other applicable law; provided that the
delayed payment is made at the earliest date at which the Committee reasonably
anticipates that the making of the payment will not cause such violation. For
purposes of the preceding sentence, the making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not treated as a violation of applicable law.
(c)    Other Events and Conditions. A payment may be delayed upon such other
events and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.
5.5.    Actual Date of Payment. To the extent permitted by Section 409A of the
Code, the Committee may delay payment in the event that it is not
administratively possible to make payment on the date (or within the periods)
specified in this Article V, or the making of the payment would jeopardize the
ability of the Company (or any entity which would be considered to be a single
employer with the Company under Section 414(b) or Section 414(c) of the Code) to
continue as a going concern. Notwithstanding the foregoing, payment must be made
no later than the latest possible date permitted under Section 409A of the Code.
5.6.    Discharge of Obligations. The payment to a Participant or his
Beneficiary of the vested amounts credited to his Account in a single lump sum
pursuant to this Article V shall discharge all obligations of the Controlled
Group to such Participant or Beneficiary under the Plan with respect to that
Account.
ARTICLE VI    
ADMINISTRATION
6.1.    General. The Committee shall be responsible for the general
administration of the Plan and for carrying out the provisions hereof. In
general, the Committee shall have the full power, discretion and authority to
carry out the provisions of the Plan; in particular, the Committee shall have
full discretion to (a) interpret all provisions of the Plan, (b) resolve all
questions relating to eligibility for participation in the Plan and the amount
in the Account of any Participant and all questions pertaining to claims for
benefits and procedures for claim review, (c) resolve all other questions
arising under the Plan, including any factual questions and questions of
construction, (d) determine all claims for benefits, and (e) take such further
action as the Committee shall deem advisable in the administration of the Plan.
The actions taken and the decisions made by the Committee hereunder shall be
final, conclusive, and binding on all persons, including the Company, its
shareholders, the other members of the Controlled Group, employees,
Participants, and their estates and Beneficiaries.
6.2.    Compliance with Section 409A of the Code. It is intended that the Plan
comply with the provisions of Section 409A of the Code, so as to prevent the
inclusion in gross income of any Retirement Credits or any earnings thereon in a
taxable year that is prior to the taxable year or years in which such amounts
would otherwise actually be paid or made available to Participants or
Beneficiaries. This Plan shall be construed, administered, and governed in a
manner that effects such intent, and the Committee shall not take any action
that would be inconsistent with such intent. Although the Committee shall use
its best efforts to avoid the imposition of taxation, interest and penalties
under Section 409A of the Code, the tax treatment of amounts credited to a
Participant's Account under this Plan is not warranted or guaranteed. Neither
the Company, the other members of the Controlled Group, their directors,
officers, employees, advisors, nor the Committee (nor its designee) shall be
held liable for any taxes, interest, penalties or other monetary amounts owed by
any Participant, Beneficiary or other taxpayer as a result of the Plan. Any
reference in this Plan to Section 409A of the Code will also include any
proposed, temporary, or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service. For purposes of the Plan, the phrase "permitted by
Section 409A of the Code," or words or phrases of similar import, shall mean
that the event or circumstance shall only be permitted to the extent it would
not cause an amount credited to a Participant's Account under the Plan to be
includible in the gross income of a Participant or Beneficiary under Section
409A(a)(1) of the Code.
6.3.    Claims Procedure. Any person who believes he is entitled to receive a
benefit under the Plan shall make application in writing on the form and in the
manner prescribed by the Committee. If any claim for benefits filed by any
person under the Plan (the "claimant") is denied in whole or in part, the
Committee shall issue a written notice of such adverse benefit determination to
the claimant. The notice shall be issued to the claimant within a reasonable
period of time but in no event later than 90 days from the date the claim for
benefits was filed or, if special circumstances require an extension, within 180
days of




--------------------------------------------------------------------------------



such date. The notice issued by the Committee shall be written in a manner
calculated to be understood by the claimant and shall include the following: (a)
the specific reason or reasons for any adverse benefit determination, (b) the
specific Plan provisions on which any adverse benefit determination is based,
(c) a description of any further material or information which is necessary for
the claimant to perfect his claim and an explanation of why the material or
information is needed, and (d) an explanation of the Plan's claim review
procedure and time limits applicable to the Plan's claim review procedures,
including a statement of the claimant's right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.
ARTICLE VII    
AMENDMENT AND TERMINATION
7.1.    General. The Board shall have the authority to amend, terminate or
freeze the Plan, in whole or in part, at any time. Moreover, the Committee may
amend the Plan at any time in its sole discretion for any reason, including to
ensure that the Plan complies with the requirements of Section 409A of the Code
or other applicable law.
7.2.    Payments Upon Termination of Plan. Except as otherwise provided in
Section 5.3, in the event that the Plan is terminated, the vested amounts
allocated to a Participant's Account shall be paid to the Participant or his
Beneficiary on the dates on which the Participant or his Beneficiary would
otherwise receive payments hereunder without regard to the termination of the
Plan. Notwithstanding the preceding sentence:
(d)    Liquidation; Bankruptcy. The Board shall have the authority, in its sole
discretion, to terminate the Plan and pay each Participant's entire vested
Account to the Participant or, if applicable, his Beneficiary within 12 months
of a corporate dissolution taxed under Section 331 of the Code or with the
approval of a bankruptcy court pursuant to 11 U.S.C. 503(b)(1)(a), provided that
the amounts are included in the Participant's gross income in the latest of the
following years (or, if earlier, the taxable year in which the amount is
actually or constructively received): (i) the calendar year in which the Plan
termination and liquidation occurs; (ii) the first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture as defined under
Section 409A of the Code; or (iii) the first calendar year in which the payment
is administratively practicable.
(e)    Change in Control Event. The Board shall have the authority, in its sole
discretion, to terminate the Plan and pay each Participant's entire vested
Account to the Participant or, if applicable, his Beneficiary, pursuant to
irrevocable action taken by the Board within the 30 days preceding or the 12
months following a change in control event (as defined in Treasury Regulation
Section 1.409A-3(i)(5)), provided that this paragraph will only apply to a
payment under the Plan if all agreements, methods, programs, and other
arrangements sponsored by the Company (or any entity which would be considered
to be a single employer with the Company under Section 414(b) or Section 414(c)
of the Code) immediately after the time of the change in control event with
respect to which deferrals of compensation are treated as having been deferred
under a single plan under Treasury Regulation 1.409A-1(c)(2) are terminated and
liquidated with respect to each Participant that experienced the change in
control event, so that under the terms of the termination and liquidation all
such Participants are required to receive all amounts of compensation deferred
under the terminated agreements, methods, programs, and other arrangements
within 12 month of the date the Board irrevocably takes all necessary action to
terminate and liquidate the agreements, methods, programs, and other
arrangements. Solely for purposes of this paragraph, where the change in control
event results from an asset purchase transaction, the applicable service receipt
with the discretion to liquidate and terminate the agreements, methods,
programs, and other arrangements is the service recipient that is primarily
liable immediately after the transaction for the payment of the deferred
compensation.
(f)    Discretionary Terminations. The Board shall have the authority, in its
sole discretion, to terminate the Plan and pay each Participant's entire vested
Account to the Participant or, if applicable, his Beneficiary, provided that:
(i) the termination and liquidation does not occur proximate to a downturn in
the financial health of the Company (or any entity which would be considered to
be a single employer with the Company under Section 414(b) or Section 414(c) of
the Code); (ii) The Company (or any entity which would be considered to be a
single employer with the Company under Section 414(b) or Section 414(c) of the
Code) terminates and liquidates all agreements, methods, programs, and other
arrangements sponsored by the Company (or any entity which would be considered
to be a single employer with the Company under Section 414(b) or Section 414(c)
of the Code) that would be aggregated with any terminated and liquidated
agreements, methods, programs, and other arrangements under Section 409A of the
Code if the same Participant had deferrals of compensation under all of the
agreements, methods, programs, and other arrangements that are terminated and
liquidated; (iii) no payments in liquidation of the Plan are made within 12
months of the date the Board takes all necessary action to irrevocably terminate
and liquidate the Plan other than payments that would be payable under the terms
of the Plan if the action to terminate and liquidate the Plan had not occurred;
(iv) all payments are made within 24 months of the date the Board takes all
necessary action to irrevocably terminate and liquidate the Plan; and (v) the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) does not adopt a
new plan that would be aggregated with




--------------------------------------------------------------------------------



any terminated and liquidated plan under Section 409A of the Code if the same
Participant participated in both plans, at any time within three years following
the date the Board takes all necessary action to irrevocably terminate and
liquidate the Plan.
(g)    Other Events. The Board shall have the authority, in its sole discretion,
to terminate the Plan and pay each Participant's entire Account to the
Participant or, if applicable, his beneficiary upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.
ARTICLE VIII    
MISCELLANEOUS
8.1.    Non-alienation of Deferred Compensation. Except as permitted by the
Plan, no right or interest under the Plan of any Participant or Beneficiary
shall, be (i) assignable or transferable in any manner, (ii) subject to
alienation, anticipation, sale, pledge, encumbrance, attachment, garnishment or
other legal process, or (iii) in any manner liable for or subject to the debts
or liabilities of the Participant or Beneficiary. Notwithstanding the foregoing,
to the extent permitted by Section 409A of the Code and subject to Section 5.2,
the Committee may honor a judgment, order or decree from a state domestic
relations court which requires the payment of part or all of a Participant's or
Beneficiary's interest under this Plan to an "alternate payee" as defined in
Section 414(p) of the Code.
8.2.    Participation by Employees of Controlled Group Members. The Plan shall
be applicable to each member of the Controlled Group which has employees
described in Section 2.1 or described in the Supplemental Addendum Re: Cooper
Legacy Benefit. The Account of a Participant employed by a member of the
Controlled Group shall be paid in accordance with the Plan solely by such
member, unless the Board otherwise determines that the Company shall be the
obligor.
8.3.    Benefits Addenda. In addition to the benefits described in the Plan, the
Company may determine to provide additional or different benefits under the Plan
for selected individuals. In the event such benefits are to be provided,
specific provisions relating to such benefits shall be set forth in a
Supplemental Addendum to the Plan. Except to the extent specific provisions set
forth in the Supplemental Addendum provide otherwise, the provisions of the Plan
shall apply to such benefits.
8.4.    Interest of Participant. The obligation of the Company and any other
participating member of the Controlled Group under the Plan to make payment of
amounts reflected in an Account merely constitutes the unsecured promise of the
Company (or, if applicable, the participating member of the Controlled Group) to
make payments from their general assets and no Participant or Beneficiary shall
have any interest in, or a lien or prior claim upon, any property of the
Controlled Group. Nothing in the Plan shall be construed as guaranteeing future
employment to Eligible Employees. It is the intention of the Company and the
Controlled Group that the Plan be unfunded for tax purposes and for purposes of
Title I of ERISA. The Company may in its sole discretion create a trust to hold
funds to be used in payment of its and the Controlled Group's obligations under
the Plan, and may fund such trust; provided, however, that any funds contained
therein shall remain liable for the claims of the general creditors of the
Company, and if applicable, the other participating members of the Controlled
Group.
8.5.    Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against any member of the Controlled Group or the officers, employees
or directors of a Controlled Group member, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.
8.6.    Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.
8.7.    Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Ohio.
8.8.    Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume this Plan. This Plan shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
"Company" for the purposes of this Plan), and the heirs, beneficiaries,
executors and administrators of each Participant.
8.9.    Withholding of Taxes.




--------------------------------------------------------------------------------



(a)    A Controlled Group member may withhold or cause to be withheld from any
payments under this Plan all federal, state, local and other taxes as shall be
legally required.
(b)    A Controlled Group member may, in its sole discretion, deduct from any
amount of salary, bonus, incentive compensation or other payment otherwise
payable in cash to the Participant (other than deferred compensation within the
meaning of Section 409A of the Code) any taxes required to be withheld with
respect to the crediting of the Retirement Credits, including social security
and Medicare (FICA) taxes. In lieu of such deductions from other compensation,
the Controlled Group member may, in its sole discretion, require a Participant
to promptly pay to the Controlled Group member any such taxes that must be
withheld upon the crediting or vesting of any Retirement Credits.
8.10.    Electronic or Other Media. Notwithstanding any other provision of the
Plan to the contrary, including any provision that requires the use of a written
instrument, the Committee may establish procedures for the use of electronic or
other media in communications and transactions between the Plan or the Committee
and Participants and Beneficiaries. Electronic or other media may include, but
are not limited to, e-mail, the Internet, intranet systems and automated
telephonic response systems.
8.11.    Headings; Interpretation. Headings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof. Unless the context clearly requires otherwise, the
masculine pronoun wherever used herein shall be construed to include the
feminine pronoun.
8.12.    Participants Deemed to Accept Plan. By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated his acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Committee or the Company or
the other members of the Controlled Group, in any case in accordance with the
terms and conditions of the Plan.
 
EATON CORPORATION
 
 
 
 
 
By:    
 
Cindy K. Brabander
Executive Vice President and Chief Human Resources Officer
 
 







--------------------------------------------------------------------------------





SUPPLEMENTAL ADDENDUM RE:
COOPER LEGACY BENEFIT
The following provisions shall apply with respect to the Cooper Legacy Benefit,
and shall supersede any corresponding provision of the Plan which conflicts with
the provisions of this Supplemental Addendum:
Eligibility. Participation under this Supplemental Addendum is limited to those
employees of the Controlled Group who are selected by the Committee (each a
"Cooper Legacy Participant"). Eligibility under this Supplemental Addendum does
not result in eligibility under Section 2.1 of the Plan, but a Cooper Legacy
Participant shall otherwise be a Participant within the meaning of Article I of
the Plan.
Benefit. An annual credit (a "Cooper Legacy Credit") shall be made to the
Account of each Cooper Legacy Participant in an amount determined by action of
the Committee in its sole discretion. The amount need not be uniform among
Cooper Legacy Participants and may be zero.
Credit. The annual Cooper Legacy Credit shall be credited to a Cooper Legacy
Participant's Account on or about May 1 of each year, and the provisions of
Section 3.2 shall not apply.
Vesting. Each Cooper Legacy Participant shall become fully vested in his Account
under this Supplemental Addendum upon completion of five Years of Vesting
Service within the meaning of the Cooper Retirement Savings and Stock Ownership
Plan, and the provisions of Section 3.3 shall not apply with respect to Cooper
Legacy Credits.
Duration. There shall be no Cooper Legacy Credit for any period after December
31, 2014.




